Title: To James Madison from John Dawson, 14 May 1790
From: Dawson, John
To: Madison, James


dear Sir!
Rich: May 14h. 1790.
I thank you for the information given in your letter of the 27th. uto. respecting the appropriation made at the last session of congress to pay certain arrears due to the officers & soldiers of the virginia line. The executive will readily cooperrate with you in any plan which will render a service to this class of our citizens & will feel a pleasure in being instrumental in doing them that justice to which they are entitled. Since the Governor wrote to you we have appointed Capn. Singleton agent to recieve powers of attorney from such as will confide in him and cannot conveniently go to New York, and to produce the money due to them. We have also publish’d in the New’s papers, that to such officers & soldiers there is a balance due, & made known the above appointment. Many of the soldiers I understand are dead, and the others so scatter’d through the state, that in many instances I am confident the money will never be drawn. Indeed I find that of the final settlement certificates which were issu’d & deposited with our clerk a very considerable amount still remains which have never been call’d for.
I rejoice to hear the fate of that part of the Secys. plan, which propos’d an assumption of the state debts. The only friends to it in this state were the speculators in N. C. Certificates. But I lament exceedingly to hear in what manner the proposition made by Mr. R. H Lee, for opening the doors of the Senate was treated by that body. I have ever considerd the letter written to our assembly at their last session by Mr. Lee, & our worthy friend Grayson as a very imprudent thing. But I hold it to be the duty of the present Senators to represent this transaction in its true light, & to make known all the circumstances attending it.
Parker writes me that a motion will be made to adjourn to Phia, which he thinks wi[ll] probably succeed—I sincerely wish it may altho I have my doubts. A convention or [sic] Episcopalians have nominated Mr. Madison of Wmsbg for a Bishop. Mr. A. Lee has, I hear, offerd his services to the free holders in the district compos’d of the county of Fairfax &c. a Mr. Giles in the Petersburg—& it seems to be generally thought that Mr. B. Harrison will out vote Mr. Griffin in this, as Mr. Selden is his friend which unites that interest divided at the last Election. With much respect & esteem I am, Your friend & sert.
J Dawson
